Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign references that just submitted abstract translation have not been considered, since the whole reference is cited on the IDS.  In order to have them considered, please cite abstract only.  

The Examiner would like to note the IDS submittals are extremely long. The Examiner has considered all of the references that are in English, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13 of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc v Sear Lark Boats, Incl, 359F.Supp.948.175 USPQ 260 (S.D. Fla. 1972), aff’d,479 F.2d 1338,178 USPQ 577 ( 5th Cir. 1973), cert denied , 414 U.S. 874 (1974). But cf. Molins PLC v Textron Inc, 48 F.3d 1172,33 USPQ2d 1823 (Fed. Cir. 1995).  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 7-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 2018/0360444.

2018/036044 discloses control circuit usable with a surgical instrument comprising a displacement member, a motor configured to translate the displacement member and a position sensor configured to monitor a positon of the displacement member, the control circuit comprising logic configured to provide a motor set point velocity to the motor and display a fist indicia on a display indicative of the motor set point velocity, see paragraph 4,211, 215 claims 20 and 10.  With respect to set point velocity, is the same as velocity.  Dependent claims are disclosed as well in the document. 

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846